Citation Nr: 0336354	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  03-00 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for intervertebral disc 
syndrome with left femoral joint pain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  This case comes to the Board of Veterans' 
Appeals (Board) from a November 2001 RO rating decision.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.

REMAND

The veteran is seeking service connection for a low back 
disability (with left femoral joint pain), allegedly incurred 
as the result of being thrown to the ground by the explosion 
of a land mine during the Vietnam War.

The RO most recently issued a supplemental statement of the 
case (SSOC) in February 2003.  However, additional medical 
evidence (in the form of a May 2003 letter from a private 
physician, "Dr. G.") was associated with the claims file in 
May 2003.  The veteran has not waived prior RO consideration 
of the evidence.  Consequently, the Board must return this 
case to the RO for review of the aforementioned evidence and 
inclusion of the evidence in a new SSOC.  38 C.F.R. §§ 19.37, 
20.1304 (2003). 

The veteran underwent a VA examination in April 2002.  
However, the examining physician did not have the opportunity 
to review Dr. G.'s May 2003 letter.  In this letter, Dr. G. 
opined that the veteran had significant arthritis involving 
the left hip and knee, and that the injuries that he 
sustained in the military could have contributed to the 
development of this arthritis.  To thoroughly determine the 
etiology of any current disability of the back and/or left 
lower extremity, the RO should schedule a new VA examination 
and ask the VA examiner to comment about Dr. G.'s opinion.  
VA generally has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2003).  
The RO should seek treatment records from the offices of Dr. 
G., as well as updated VA and private treatment records prior 
to the examination.

During the pendency of this appeal, the Veteran's Claims 
Assistance Act of 2000 (VCAA) became law.  38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  There, the Court found that 
the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, as additional development is necessary in this 
case, the RO must take this opportunity to inform the veteran 
that notwithstanding any information previously provided 
(including that provided in a letter sent in August 2001), he 
has a full year to respond to a VCAA notice.

Accordingly, the Board REMANDS this case for the following:

1.  With any needed assistance from the 
veteran, seek to obtain any relevant 
treatment records from Dr. G., as 
referenced in his May 2003 letter.

2.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, VA Outpatient Clinics, etc.) who 
have treated him for any low back and/or 
left lower extremity symptoms since 
February 2003 (the last time VA treatment 
records were associated with the claims 
file).  After obtaining the necessary 
authorizations, obtain records from each 
health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.  
		
3.  Thereafter, schedule the veteran for 
a VA orthopedic examination to determine 
the nature and etiology of any disability 
of the low back and/or left lower 
extremity.  The examiner should review 
the claims file prior to the examination 
of the veteran.  Any testing deemed 
necessary, including neurological studies 
of the low back and left lower extremity, 
should be conducted.  The examiner should 
answer the following questions:

a.  What is the diagnosis of any 
current disability of the low back 
and/or left lower extremity?

b.  If the veteran has a current 
disability of the low back and/or 
left lower extremity, when did it 
first have its onset?  Is it at 
least as likely as not (i.e., 
probability of at least 50 percent) 
that it had its onset in service, 
including as the result of being 
thrown by the explosion of a land 
mine?  If the veteran's disability 
of the low back and/or left lower 
extremity includes arthritis, is it 
at least as likely as not that the 
arthritis had its onset to a 
compensable degree within one year 
after his discharge in October 1967?

c.  Do you disagree with the 
conclusions made by Dr. G. in his 
May 2003 letter and/or the comments 
made by the VA physician in his 
August 2002 examination report?  If 
so, please explain.

d.  Detail the reasons and bases for 
any medical opinions given.  If it 
is not feasible to answer a 
particular question or follow a 
particular instruction, please 
indicate so and provide an 
explanation.

4.  Review the examination report upon 
receipt.  If it is inadequate for any 
reason or if the examiner did not answer 
all questions specifically and completely, 
return it for revision.

5.  Review the claims file to ensure full 
compliance with all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003).  See 
also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

6.  Thereafter readjudicate the issue 
shown on the title page of this remand.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a new 
SSOC.  The SSOC must contain notice of 
all relevant actions taken, a summary of 
the relevant evidence (including all 
records associated with the claims file 
following the issuance of the last SSOC 
in March 2003), and discussion of all 
pertinent legal authority.  Allow an 
appropriate period for response

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

